I concur. Section 1530 of the Penal Law defines a public nuisance as an unlawful act which endangers the health of any considerable number of persons. The maintenance of a "speak-easy" or saloon for the sale of intoxicating liquors is the doing of an act which endangers the health of persons taking or buying the liquor.
The only justification for the Eighteenth Amendment and the National Prohibition Act is that intoxicating liquors are injurious to health. For this reason their sale has been prohibited. This was the point in Lambert v. Yellowley
(272 U.S. 581), where the reports of the various medical societies upon this subject were considered of sufficient importance to be quoted. The deaths and the blindness from wood alcohol or poisoned liquor sold in these "speak-easies" have been too frequent to escape public attention and notice. As paradoxical as it may seem, the illegality and secrecy of such sales afford some protection to the violator of the law. It does not do to say that the place in which he violates the law is not a nuisance because the secrecy creates no noise. The danger to the frequenters of such a place, though health be sapped in silence, nevertheless makes the place a nuisance. The law does not inquire whether the liquor be good or bad; it takes no chances.
The maintenance of this "speak-easy," therefore, in my judgment, comes directly within this definition of our Penal Law of a public nuisance.